department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date uniform issue list legend corporation counties state foundation date date1 dear this letter supersedes our letter dated date which was in reply to your letter of date requesting a ruling that you and corporation may be treated as a single entity and that funds created within either foundation or corporation that otherwise meet the requirements of sec_1_170a-9 will be treated as component parts of a single_entity_community_trust facts you are a community_trust created in date1 to serve the charitable needs of the counties you have historically operated as a community_trust you have been recognized as an organization exempt unde r c sec_501 you are organized pursuant to a resolution and declaration of trust trust document’ according to the trust document you are organized for the purpose of accepting gifts grants bequests or devises to be held in trust the principal or income available for distribution for any charitable religious educational literary scientific or public welfare to any charitable_organization your current trustees are certain banks located in counties you have a distribution committee that is composed of representatives of the counties your distribution committee is the board_of directors of the corporation the distribution committee and the trustee have determined that reorganizing your organization into a joint corporate trust structure will allow you to attract more contributions and advance your charitable mission accordingly your distribution committee and trustees formed corporation a state nonprofit corporation the corporation is operated exclusively for religious charitable scientific literary and educational_purposes and to support your charitable activities corporation’s original articles of incorporation and bylaws stated that its purpose is to receive money and other_property by gift administer funds and make distributions for charitable purposes for the benefit of the residents of the counties it has been described to the local community as your affiliate since its inception according to your trust document and the bylaws of the corporation all gifts devises and bequests of property are made subject_to the terms and conditions of these documents your trust document and organizing documents of the corporation require that both organizations be subject_to a common governing body specifically the board_of directors of the corporsuon serves as the distribution committee of the trust thus giving the distribution committee control_over the corporation your trust document and corporation’s organizing documents state that all gifts devises and bequests of property are made subject_to the terms and conditions of the resolution your distribution committee and board_of directors of the corporation each have the responsibility to ensure that the application and distribution of funds are made exclusively for one or more of your charitable purposes further your trust document and corporation’s organizing documents each give their boards of directors the power to modify conditions or restrictions concerning the distributions of income and principal for charitable purposes and to remove any trustee that has breached its fiduciary duty or failed to produce a reasonable return of net_income ruling requested you and corporation may be treated as a single entity funds of either organization which otherwise meet the requirements of sec_1_170a-9 should be treated as component parts of a single community_trust that by virtue of the combination of you and corporation as component parts of a single community_trust the corporation is included under and takes on all the entitlements of your status as a tax exempt_organization under ilr c sec_501 and that you and corporation as a single community_trust may operate and file a single form_990 return of organization exempt from income_tax return under your e n law sec_6033 describes the general filing_requirements for exempt_organizations and in particular specifies certain information required by sec_501 organizations in sec_6033 sec_1_170a-9 states that any organization that meets the requirements in sec_1_170a-9 through vi will be treated as a single entity rather than as an aggregation of separate funds in addition all funds associated with such organization whether a_trust not-for-profit corporation unincorporated association or a combination thereof which meet the requirements of sec_1_170a-9 will be treated as component parts of such organization sec_1_170a-9 provides that to be treated as a component part of a community_trust referred to in paragraph f i of this section a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity under sec_1_170a-9 and b may not be directly or indirectly subjected by the transferor to any material restriction or condition with respect to the transferred assets sec_1_170a-9 provides that the organization must be commonly known as a community_trust fund foundation or other similar name conveying the concept of a capital or endowment fund to support charitable activities in the community or area it serves sec_1_170a-9 provides that all funds of the organization must be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in a single document or several documents containing common language in addition if a community_trust adopts a new governing instrument or creates a corporation to put into effect new provisions applying to future transfers to the community_trust the adoption of such new governing instrument or creation of a corporation with a governing instrument which contains common language with the existing governing instrument shall not preclude the community_trust from meeting the requirements of this paragraph sec_1_170a-9 provides a that the organization must have a common governing body or distribution committee which either directs or monitors the distribution of all the funds exclusively for charitable purposes in addition the governing body must have the power in the governing instrument or other applicable document b to modify any restriction or condition cn the distributions of funds for any specified charitable purposes or to specified organizations if in the sole judgment of the governing body such restriction or condition becomes in effect unnecessary incapable of fulfillment or inconsistent with the charitable needs of the community or area served b to replace any participating trustee custodian or agent for breach of fiduciary duty under state law and b to replace any participating trustee custodian or agent for failure to produce a reasonable return of net_income over a reasonable period of time sec_1_170a-9 provides that the governing body must commit itself to exercise these powers in the best interests of the community_trust sec_1_170a-9 provides that the governing body must commit itself to obtain information and take other appropriate steps with the view to seeing that each participating trustee custodian or agent with respect to each restricted trust or fund that is and with respect to the aggregate of the unrestricted trusts or funds that are a component part of the community_trust administers such trust or fund in accordance with the terms of its governing instrument and accepted standards of fiduciary conduct to produce a reasonable return of net_income with due regard to safety of principal in furtherance of the exempt purposes of the community_trust sec_1_170a-9 provides that the organization must prepare periodic financial reports treating all of the funds held by the community_trust either directly or in component parts as funds of the organization sec_1_170a-9 indicates that those entities which fail to qualify as component parts of a community_trust will be treated as a separate_entity for purposes of subchapter_a of chapter of subtitle f_r c sec_6033 if the form_990 filed annually by the community_trust included financial information with respect to such fund and treated such fund in the same manner as other component parts they will be treated as the entity's separate returns and the first such return filed by the community_trust will be treated as the notification required of the separate_entity for purposes of sec_508 analysis sec_1_170a-9 states in part requirements in sec_1_170a-9 through vi will be treated as a single entity rather than as an aggregation of separate funds that any organization that meets the four you have been established under the name foundation for nearly a century you and corporation are both named for the community they serve and are commonly known in the community as endowment funds that support charitable activity in that community therefore you mee trie requirement of sec_1_170a-9 your trust document and the corporation’s organizing documents state that all gifts devises and bequests of property are made subject_to the terms and conditions of these documents therefore all the donor funds will be subject_to a common governing instrument or a master_trust or agency agreement which may be embodied in several documents containing common language within the meaning of sec_1_170a-9 accordingly you meet this requirement your trust document and the organizing documents of the corporation each state that your distribution committee and board_of directors of the corporation which are required to be the same people have the responsibility to ensure that the application and distribution of funds are made exclusively for one or more of your charitable purposes thus you satisfy the requirement of sec_1_170a-9 that a common governing body monitor the distribution of all funds for charitable purposes your trust document and the organizing documents of the corporation each give their boards of directors'the power to modify conditions or restrictions concerning the distributions of income and principal for charitable purposes and to remove any trustee that has breached its fiduciary duty or for failure to produce a reasonable return of net_income therefore you meet the requirement of sec_1_170a-9 your trust document and the organizing documents of the corporation require that each organization prepare annual reports you have continuously prepared such reports in which you treated your component funds as your funds similarly you expect to report the funds and assets of corporation as part of a single entity therefore both you and corporation meet this requirement of sec_1_170a-9 although you and corporation will continue to be legally separate entities you will be treated as a single entity rather than as an aggregation of separate funds for federal tax law purposes because you meet the requirements described in sec_1_170a-9 through vi as required by sec_1_170a-9 ‘ once a single entity is identified the component part provisions of the regulations determine whether a particular fund or trust may be considered part of the single entity associated with an organization whether a_trust non-for-profit corporation unincorporated association or a combination that are treated as a single entity and which meet the requirements of sec_1_170a-9 will be treated as component parts of such organization sec_1_170a-9 all funds ruling based on your facts and representations you and corporation will be treated as a single entity under sec_1_170a-9 in addition funds of either such organization which otherwise meet the requirements under sec_1_170a-9 should be treated as a component parts of a single_entity_community_trust that by virtue of the combination of you and corporation as component parts of a single_entity_community_trust corporation is included under and takes on all the entitlements of your status as a tax exempt_organization under sec_501 and that you and corporation as a single_entity_community_trust operate and file returns under your e n listed in the heading of this letter this ruling will be made available for public inspection under r c sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruiing is directed only to the organization that requested it that it may not be used or cited by others as precedent r c sec_6110 provides be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is based on the facts as they were presented and on the understanding that there will in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter ronald shoemaker manager exempt_organizations technical group sincerely notice enclosure
